PER CURIAM
This appeal is the second arising from the August 1989 dissolution of the parties’ 22-year marriage. In father’s first appeal, we entered a spousal support award of $50 per month and remanded for recalculation of child support. Wesley and Wesley, 125 Or App 128, 865 P2d 432 (1993). Before reconsideration on remand, mother moved to modify spousal and child support as of January 3, 1994. The trial court heard both the remand and mother’s motion at the same time. On the remand, the court found that father’s presumed child support amount had not been rebutted under the guidelines. On mother’s motion, the trial court awarded $704 per month in child support and $500 per month spousal support. Father appeals from the order on mother’s motion; mother cross-appeals from the order on remand and the order on her motion.
Only one of the parties’ assignments of error requires discussion. Both argue that the trial court erred in not including interest and dividends in gross income for purposes of calculating child support on mother’s motion. That is correct. Gross income includes pensions, dividends and interest income. OAR 137-50-340.
On appeal and cross-appeal, order on mother’s motion for modification remanded for recalculation of child support; otherwise affirmed. No costs to either party.